            Case 3:20-cv-01882-SI    Document 28            Filed 01/06/21   Page 1 of 2




DANIEL SIMON, OSB #124544
Deputy City Attorney
dan.simon@portlandoregon.gov
LINDA LAW, OSB #943660
Chief Deputy City Attorney
linda.law@portlandoregon.gov
LINH T. VU, OSB #004164
Deputy City Attorney
linh.vu@portlandoregon.gov
ELIZABETH C. WOODARD, OSB #075667
Deputy City Attorney
beth.woodard@portlandoregon.gov
Portland City Attorney’s Office
1221 SW 4th Ave., Rm. 430
Portland, OR 97204
Telephone: (503) 823-4047
Fascimile: (503) 823-3089
Of Attorneys for Defendants City of Portland, Ted Wheeler, and Chuck Lovell

                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                  PORTLAND DIVISION


PHILIP WOLFE, KATALINA DURDEN,                      3:20-cv-01882-BR
MELISSA LEWIS, JUNIPER SIMONIS,
individually, and DISABILITY RIGHTS
OREGON, an Oregon nonprofit and advocacy            DECLARATION OF DANIEL SIMON
corporation,
               PLAINTIFFS,                          (In Support of Motion for Extension of
                                                    Time to File Appearance)
       v.

CITY OF PORTLAND, a municipal
corporation; TED WHEELER, in his official
capacity; CHUCK LOVELL, in his official
capacity; MULTNOMAH COUNTY, a
political subdivision of the State; MICHAEL
REESE, in his official capacity; TRAVIS
HAMPTON, in his official capacity; CHAD
WOLFE, in his individual and official
capacity; DONALD WASHINGTON, in his
individual and official capacity; and DOES 1-
100, individual and supervisory officers of
local, state, and federal government,

                DEFENDANTS.

Page 1 – DECLARATION OF DANIEL SIMON
                                     PORTLAND CITY ATTORNEY’S OFFICE
                                        1221 SW 4TH AVENUE, RM 430
                                         PORTLAND, OREGON 97204
                                               (503) 823-4047
            Case 3:20-cv-01882-SI       Document 28            Filed 01/06/21   Page 2 of 2




       I, Daniel Simon, being first duly sworn, do depose and say:

       1.       I am the attorney representing City of Portland, Ted Wheeler, and Chuck Lovell

in the above-entitled matter and I make this declaration in support of defendants’ request for an

extension of time in which to file an initial appearance.

       2.       Plaintiff Philip Wolfe filed this case in the United States District Court for the

District of Oregon on November 1, 2020.

       3.       Defendants City of Portland were served with the Summons and Complaint on

November 9, 2020.

       4.       Defendants City of Portland’s response to plaintiff’s Complaint is due January 08,

2021. In order to conduct a background investigation, contact and review the lawsuit with the

various named defendants and prepare and file a meaningful response to plaintiffs’ Complaint,

defendants City of Portland, Ted Wheeler, and Chuck Lovell request a 60-day extension of time,

up to and including March 08, 2021 in which to file a first appearance.

       5.       Plaintiffs’ attorney, John C. Clarke, has no objection to this request for an

extension of time.

       6.       This motion is presented in good faith and not for reasons of delay.


       I hereby declare that the above statement is true to the best of my knowledge and

belief, and that I understand it is made for use as evidence in court and is subject to penalty

for perjury.

       DATED: January 6, 2021


                                                Daniel Simon




Page 2 – DECLARATION OF DANIEL SIMON
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
